In accordance with the opinion in cause No. 25479, Lowden et al. v. Excise Board of Pittsburg County, this day decided,  170 Okla. 181,40 P.2d 16, this cause is reversed and remanded, with directions to the Court of Tax Review to enter judgment in accordance with the stipulation as follows:
"Whereas, this court in cause No. 25203, entitled School District No. 33, Choctaw County, Oklahoma, v. A. W. Trice et al., opinion filed February 16, 1934, and petition for rehearing later denied ( 168 Okla. 334, 32 P. [2d] 906), has decided the questions of law involved in this appeal in favor of the plaintiffs in error herein.
"It is stipulated and agreed that the said cause be reversed by this court upon the authority of said cause No. 25203, above referred to, and that the trial court upon such authority be directed to render judgment sustaining each of the items of protest referred to in assignments of error numbered 1, 2, and 3, respectively, herein." *Page 183